DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 06/27/2022.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, apparatus, and medium for receiving data, selecting data and outputting data. 
The limitations “receiving…first data…; receiving…second data…; selecting…a type…; selecting a…connection…; and outputting…third data” as recited in claim 1 is a process, under the broadest reasonable interpretation, covering performance of the limitations in the mind or by pen and paper (See Berkheimer v. HP, Inc., 881 F.3d 1360, 1366, 125 USPQ2d 1649 (Fed. Cir. 2018)) but for the recitation of generic computer components.  That is, other than reciting “at a processor”, “receiving” in the context of the claim encompasses the user receiving or obtaining a piece of paper with drawings for design.  “selecting” in the context of the claim encompasses e.g. the user writing or thinking of writing on the piece of paper.  “outputting” in the context of the claim encompasses the user writing on the piece of paper.  If a claimed limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites two additional elements.  First, the claim recites “at a processor” performing the receiving, selecting, and outputting.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, selecting, and outputting), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Second, the claim recites “during execution of a design tool”.  “design tool” is merely generic terminology that refers to software executed to perform the receiving, selecting, etc. of the design data noted above, which is merely field of use.  See MPEP 2106.05(h).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than a generic computer component, field of use, and/or well understood, routine, conventional computer functions.  Therefore, the claim is not patent eligible.
Claims 13 and 17 recite similar claim language as claim 1.  Accordingly, claims 13 and 17 are also not patent eligible.
Regarding claim 2, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites tracing a path and identifying ports based on the path, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  This similarly applies to claim 18.
Regarding claim 3, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites the type based on characteristics of the path, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  This similarly applies to claim 19.
Regarding claim 4, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites the type corresponding to a port or a pin, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 5, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites the wiring information specifying particular data, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 6, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites the second command prioritizing a feature when generating connections, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 7, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites selecting details based on a command, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 8, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites a third command prioritizing a feature when generating connections, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 9, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites command based on user input via a GUI and initiating display via the GUI, which is merely field of use.  See MPEP 2106.05(h).  This similarly applies to claims 14-15.
Regarding claim 10, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites test instructions to verify a connection match, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 11, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites a component comprising those of electrical systems, which is merely field of use.  See MPEP 2106.05(h).  
Regarding claim 12, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites electrical system included in a vehicle, which is merely field of use.  See MPEP 2106.05(h).  This similarly applies to claim 20.
Regarding claim 16, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites outputting a report, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
See response to arguments below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 is amended to include “wherein the type of wiring connection identifies a first wire type with a first gauge responsive to the command being a first command comprising generating wiring connections while prioritizing weight reduction, and wherein the type of wiring connection identifies a second wire type with a second gauge responsive to the command being a second command… outputting, at the processor, third data indicating the type of wiring connection between the first component and the second component, wherein the number corresponds to a first number of patch panels responsive to the command being the first command, wherein the number corresponds to a second number of patch panels responsive to the command being the second command, and wherein the second number is greater than the first number”.  However, the specification does not support the above features.  
Applicant points to paragraph 46 for support.  However, paragraph 46 only describes “In some implementations, the processor 166 is configured to reduce weight of the vehicle by selecting a lower-gauge wire or by selecting a shortest path between components… In some cases, the processor 166 is configured to reduce a number of patch panels of the vehicle (e.g., by "consolidating" connections into a particular patch panel), reducing weight of the vehicle”.  It does not describe “third data” output that indicates any “number”.  The specification only describes “third data” indicating “the type of wiring connection” (e.g. in paragraph 28).  Moreover, while paragraph 46 suggests less patch panels, the specification is silent as to whether or not any other command would produce a greater number of patch panels (e.g. other commands may all result in a design being modified to also have the same patch panel(s)).  As such, the claim lacks written description.  At best, the claim is misleading.  Independent claims 13 and 17 also recite the same limitations and therefore have the same problem.  Due at least to their dependency upon claims 1, 13, or 17, dependent claims 2-12, 14-16, and 18-20 also fail to comply with the written description requirement.

	Further as per claim 7, applicant previously amends the claim to include “selecting a plurality of wire connections, wherein a subset of the plurality of the wiring connections couple the first component to a second component via a first patch panel responsive to the command being the second command, wherein plurality of the wiring connections do not include the first patch panel responsive to the command being the first command”.  However, the specification does not support the above features.  Applicant points to paragraph 46 for support, but these features are not described therein.  There is no description of a command related to a particular patch panel and another command does not have the particular patch panel (e.g. other commands may all result in a design being modified to also have the same patch panel(s)).  Moreover, connections are not described as including a panel (e.g. a wire(s) does not “include” a patch panel, but is connected to a patch panel).  As such, the claim lacks written description.

Response to Arguments
With respect to applicant’s arguments regarding 35 USC 101, applicant argues in substance that the claims allegedly integrate the abstract idea into a practical application.  However, examiner respectfully disagrees.  Applicant states that the system improves the functioning of the final device that is suited to a user’s needs, but the claims do not recite that a final device is created with these features, nor that the data has any effect on a final device.  It merely receives, selects, and outputs data.  As such, applicant’s arguments are not persuasive. 
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.  However, see new issues above.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20130246673 A1) in view of Reghetti et al. (US 20040083081 A1), Low et al. (US 7472043 B1), Best et al. (US 20110145773 A1), and Mort et al. (US 5428814 A).
As per independent claim 1, Cox teaches a method comprising: receiving, at a processor and during execution of a design tool by the processor, first data indicating a plurality of components associated with a representation of an electrical system (e.g. in paragraphs 15 and 30-32, “each device 204 requiring network connectivity within the data center 200 may be defined at step 302 in order to model the devices… display a graphical user interface (GUI) that enables the user of the interface to view a representation, and interact with at least a portion of the automated data center network patching system”), the first data further indicating an option to generate one or more logical connections between at least some of the plurality of components (e.g. in paragraphs 35, 58, and 60, e.g. “one or more logical ports”); receiving, at the processor, second data indicating a command to connect a first component of the plurality of components to a second component of the plurality of components (e.g. in paragraphs 58 and 60, “two devices…are selected. The defined patching template for the two devices may be identified”); selecting, by the processor, a type of wiring connection between the first component and the second component based on the command and further based on wiring information associated with the representation of the electrical system (e.g. in paragraphs 38, 51-52, 58, 60, 62, and 65, “patching template… which logical port groups between the devices require connectivity and how many patches are needed… priority order in which the port(s) within the logical port group(s) may be consumed… potential physical cabling paths”; note: paragraphs 27 and 35 of the specification states e.g. “type of wiring connection 148 indicates…at least one port”); and outputting, at the processor, third data indicating the type of wiring connection between the first component and the second component (e.g. in paragraphs 58, 60, 62, and 65, “patch plan can then be created… the specific port connections and all patch cords to be used” and figure 12), wherein the third data indicates a number of entities including patch panels included in the electrical system (e.g. in paragraphs 47-49 and 62, “define…patch panels… first patch panel [and/or] second patch panel”, etc.), but does not specifically teach, as a whole, wherein the type of wiring connection identifies a first wire type with a first gauge responsive to the command being a first command comprising generating wiring connections while prioritizing weight reduction, and wherein the type of wiring connection identifies a second wire type with a second gauge responsive to the command being a second command and, wherein the number corresponds to a first number of patch panels responsive to the command being the first command, wherein the number corresponds to a second number of patch panels responsive to the command being the second command, and wherein the second number is greater than the first number. 
However, Reghetti teaches a type of wiring connection identifies a first wire type with an attribute including a first gauge responsive to a command being a first command and the type of wiring connection identifies a second wire type with an attribute including second gauge responsive to a command being a second command (e.g. in paragraphs 96, 103, and 164-166, “electrical circuit connections define wire gauges… The wire types may be determined by predefined rules… a rule in a table that indicates the size and type of electrical wire to be used between two modules of a certain type in order to meet…design criteria… take into account such factors as…gauge of the electrical wires”, i.e. different rules for different wire types/gauges).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cox to include the teachings of Reghetti because one of ordinary skill in the art would have recognized the benefit of easily determining appropriate connection information.  
Low teaches a first command comprising generating wiring connections while prioritizing parameters including weight (e.g. in column 3 lines 29-38 and 58-59, and column 4 lines 12-28, “design rules 20 maintain information on…wiring panels [including] operator provides priorities…used to govern selection and placement of components based on parameters [including] weight… performance… accessibility” for “optimization” of the electrical system).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Low because one of ordinary skill in the art would have recognized the benefit of allowing a design to be quickly and easily created according to relevant parameters (also amounts to a simple substitution that yields predictable results).  
It was well-known in the art that weight reduction is optimal, as shown by Best (e.g. in paragraph 4, “electrical wiring is a significant element of the cost, weight, and manufacturing considerations of the vehicle… desirable to use the smallest wire size (i.e., largest gauge number) for each respective wire segment due to the relatively high cost of copper and the need to reduce vehicle weight for maximizing fuel economy”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Best because one of ordinary skill in the art would have recognized the benefit of maximizing fuel economy for electrical systems in vehicles.  
The combination further teaches entities including patch panels as noted above (e.g. Cox, in paragraphs 47-49 and 62, “first patch panel [and/or] second patch panel”, etc.) and Mort teaches data indicating a number of entities, wherein the number corresponds to a first number of entities responsive to reducing weight, wherein the number corresponds to a second number of entities responsive to another parameter, and wherein the second number is greater than the first number (e.g. in column 2 lines 22-25, “important to minimize the number of [entities] because of the weight and the bulk of such [entities]”, reducing weight by minimizing number of entities, which is not caused by other commands described by Cox, e.g. in paragraphs 38, 51-52, 58, 60, 62, and 65, “which logical port groups between the devices require connectivity… priority order in which the port(s) within the logical port group(s) may be consumed… potential physical cabling paths”, i.e. would have a greater number of patch panels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Mort because one of ordinary skill in the art would have recognized the benefit of facilitating weight reduction.  

As per independent claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein selecting the type of wiring connection comprises: tracing one or more signal paths associated with a logical connection specified by the command to a patch panel of the electrical system and based at least in part on port availability of the patch panel, identifying one or more ports of the patch panel based on the one or more signal paths (e.g. Cox, in paragraphs 18, 49, 58, 60, and 62, “connect (`patch-in`) one electronic or optical device to another for signal routing… patch panel… determines which ports are already consumed within the logical port groups and the defined priority order. Based on this determination, the next available port within the groups may be identified and consumed… potential physical cabling paths”).
As per independent claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the type of wiring connection is selected based on one or more characteristics of the one or more signal paths (e.g. Cox, in paragraphs 18, 58, 60, and 62, “logical port groups… how many patches are needed… priority… potential physical”, etc.; Reghetti, in paragraphs 152 and 164, “distance between modules… wire placement”).
As per independent claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the type of wiring connection corresponds to one or more of a particular port of a patch panel of the electrical system or a particular pin of a connector of the electrical system (e.g. Cox, in paragraphs 38, 49, 58, 62, and 65, “ports…of a first patch panel”).
As per independent claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the wiring information specifies a physical layout of the electrical system, port availability of one or more patch panels, connector availability of the electrical system, one or more electrical components of the electrical system, one or more wiring harnesses of the electrical system, or a combination thereof (e.g. Cox, in paragraphs 31, 49, 58, and 62, “ports…of a first patch panel… available port”, etc.).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the second command comprises generating wiring connections while prioritizing system performance (e.g. Best, in column 3 lines 29-38 and 58-59, and column 4 lines 12-28, “design rules 20 maintain information on…wiring panels [including] operator provides priorities…used to govern selection and placement of components based on parameters [including] performance” for “optimization” of the electrical system).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches selecting a plurality of wire connections, wherein a subset of the plurality of the wiring connections couple the first component to a second component via a first patch panel responsive to the command being the second command, wherein plurality of the wiring connections do not include the first patch panel responsive to the command being the first command (e.g. Cox, in paragraphs 18, 49, 58, 60, and 62, “connect (`patch-in`) one electronic or optical device to another for signal routing… [entities including] patch panel[s]… determines which ports are already consumed within the logical port groups and the defined priority order. Based on this determination, the next available port within the groups may be identified and consumed… potential physical cabling paths”; Mort, in column 2 lines 22-25, “important to minimize the number of [entities] because of the weight and the bulk of such [entities]”, i.e. minimizing weight includes less entities, i.e. would not include one or more entities).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein the type of wiring connection identifies a third wire type with a first connector type responsive to the command being a third command (e.g. Cox, in paragraphs 38-39, wiring associated with a relevant attribute “`RJ-45` port type” and/or “`cross-connect` link type”, i.e. connector type; Reghetti, paragraphs 164-166, “The wire types may be determined by predefined rules… take into account” relevant attributes) comprising generating wiring connections while prioritizing ease of accessibility (e.g. Best, in column 3 lines 29-38 and 58-59, and column 4 lines 12-28, “design rules 20 maintain information on…wiring panels [including] operator provides priorities…used to govern selection and placement of components based on parameters [including] accessibility” for “optimization” of the electrical system; note that optimizing accessibility refers to making something more accessible, i.e. ease of accessibility).
As per claim 9, the rejection of claim 8 is incorporated and the combination further teaches wherein the command is received based on user input via a graphical user interface (GUI) (e.g. Cox, in paragraphs 31 and 57, “having interactive fields, pull-down lists, and/or buttons operated by the user”; Reghetti, in paragraphs 103 and 164-166, “receive CAD inputs from the user indicative of an electrical path”), further comprising initiating display of the type of wiring connection via the GUI (e.g. Cox, in paragraph 31, 36, 63, and 65 and figure 12, “view a representation…of the automated data center network patching system… patch plan is created including the necessary instructions… detailing the specific port connections and all patch cords to be used”; Reghetti, in paragraphs 83 and 161, “drawing essentially as a set of interconnected objects each having particular properties…such as location, size, color, etc. that define these objects and the interconnection of these objects”).
As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein the third data further comprises test instructions to verify that a physical connection made based on the type of wiring connection matches criteria specified by the representation of the electrical system (e.g. Cox, in paragraph 66, “automated validation of device interconnectivity may be executed to ensure the racking, stacking and patching activities have been performed in a manner consistent with the planned implementation”).
As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches wherein one or more of the first component or the second component comprise a line-replaceable unit (LRU) of the electrical system, a test system of the electrical system, a user console of the electrical system, simulation hardware of the electrical system, or a control computer of the electrical system (e.g. Cox, in paragraphs 25, 34 and 63, “computers, servers, data communications equipment”).
	As per claim 12, the rejection of claim 1 is incorporated and the combination further teaches wherein the electrical system is included in a vehicle (e.g. Best, in paragraph 4, “vehicle”).  
Claim 13 is the apparatus claim corresponding to method claim 1 and is rejected under the same reasons set forth and the combination further teaches a memory configured to store instructions of a design tool and a processor coupled to the memory (e.g. Cox, in paragraphs 20-21).
As per claim 14, the rejection of claim 13 is incorporated and the combination further teaches a display configured to present a graphical user interface (GUI), wherein the command is received based on user input via the GUI (e.g. Cox, in paragraphs 20-21, 31 and 57, “display a graphical user interface (GUI) that enables the user of the interface to…interact with at least a portion of the automated data center network patching system… having interactive fields, pull-down lists, and/or buttons operated by the user”; Reghetti, in paragraphs 103 and 164-166, “receive CAD inputs from the user indicative of an electrical path”).
As per claim 15, the rejection of claim 14 is incorporated and the combination further teaches wherein the processor is further configured to initiate display of the type of wiring connection via the GUI (e.g. Cox, in paragraph 31, 36, 63, and 65 and figure 12, “view a representation…of the automated data center network patching system… patch plan is created including the necessary instructions… detailing the specific port connections and all patch cords to be used”; Reghetti, in paragraphs 83 and 161, “drawing essentially as a set of interconnected objects each having particular properties…such as location, size, color, etc. that define these objects and the interconnection of these objects”).
As per claim 16, the rejection of claim 13 is incorporated and the combination further teaches an output device configured to output a patch panel assembly design manufacturing report based on the type of wiring connection (e.g. Cox, in paragraphs 65-66 and figure 12, “patch plan is created including the necessary instructions to interconnect the three devices… detailing specific port connections and all patch cords to be used… racking, stacking and patching activities…in a manner consistent with the planned implementation” for patch panel, i.e. patch panel assembly design manufacturing report; note: paragraph 16 of the specification).
Claims 17-20 are the medium claims corresponding to method claims 1-3 and 12 and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium storing instructions executable by a processor to initiate, perform, or control operations (e.g. Cox, in paragraphs 20-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Saini et al. (US 20070141899 A1) teaches an electrical system is included in a vehicle (e.g. in paragraph 25, “developing a wiring design… network system may be resident in an automobile, aircraft, spacecraft, vehicle”).  
Cicciarelli et al. (US 4870591 A) teaches “automatically selecting part numbers and for loading data which guarantees compatibility of a plurality of devices… WIREADMN XEDIT data set to allow editing of the default values file…any one of the following items, for example, that can be edited:…wire gauges,… connector types, connector strain relief types, connector size and connector pin designations” (e.g. in column 3 lines 63-66 and column 11 lines 62 – column 12 line 3).
Kodosky et al. (US 20030034998 A1) teaches “displayed connections may have an appearance that varies according to one or more of color, size or shading to indicate the type of connection between the devices” (e.g. in paragraph 11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        10/17/2022


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176